DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mixing chamber as set forth in claim 19; the mirror plane as set forth in claim 19; the two compensation channels as recited in claim 20; the multiple input channels as set forth in claim 21; the input channels extending along a diagonal as recited in claim 22; a reservoir space as recited in claim 21; the cross section of the flow chamber and the cross section of the through-opening as described in claim 34; and the cross-section of the mixing element in the section and the cross-section of the mixing element in the following section as described in claim 36 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show reference #21 as described in the specification in paragraph [0119].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 fails to recite a transitional phase such as “comprising”, “consisting essential of” or “consisting of”, and as such it is unclear what the scope of the claim is.  The transitional phrase defines the scope of a claim with respect to what unrecited additional components, if any, are excluded from the scope of the claim, and without a transitional phrase being included in claim 19, it is unclear whether additional elements are excluded or not from the claim.  See MPEP 2111.03.  Claims 20-36 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 19.
Claim 19 recites the limitation "the components" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claims 20-36 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 19.
Claim 19 recites the limitation "the middle points" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Claims 20-36 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 19.
Claim 19 recites the limitation, “and/or that at least one reservoir chamber is provided in the mixing element” in lines 7-8.  It is unclear which is the previous limitation the “or” is referring to that is the alternative to this last limitation.  As such the claim is indefinite for failing to distinctly claim the limitation.  For purpose of compact prosecution, it will be interpreted that only the previously recited limitation “wherein at least one compensation channel is additionally formed in the inlet, which connects the input openings with each other and has a mirror plane extending through the middle points of the input openings” is assumed to be the alternative to the “and/or that at least one reservoir chamber is provided in the mixing element.”.
Claim 21 recites the limitation "the input channels" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Only one input channel is previously recited.  Claims 22 and 23 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 21.
Regarding claim 21, it is unclear how the input channels separately guide the components, when claim 19, upon which claim 21 depends, recites that the compensation connects the input openings together so that the components are no longer separate, which occurs before the components enter the input channels.  As such the claim is indefinite for failing to distinctly claim the invention.  Claims 22 and 23 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 21.
Claim 24 recites the limitation "the input channels" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Only one input channel is previously recited.
Claim 26 recites the limitation "the input channels" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Only one input channel is previously recited.
Claim 27 recites the limitation "the input channels" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Only one input channel is previously recited.
Claim 31 recites the limitation "the input channels" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Only one input channel is previously recited.
Claim 36 recites the limitation "the section" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the following section" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiemer et al. (U.S. Patent Pub. No. 2017/0120206).
Regarding claim 19, Hiemer et al. discloses a mixer (title; figure 1a, reference #10) with 
a mixer housing (figure 1a, reference #12), which encloses a mixing chamber (figure 1a, internal area of reference #15), 
an inlet connectable with the mixer housing (figure 1a, reference #11; figures 3-6), which inlet has at least two input opening for the components to be mixed (figure 1a, reference #24a, 24b, 28a and 28b) and 
a mixing element (figure 1a, reference #14), at least some sections of which extend into the mixing chamber (figure 1a, reference #14 partly extends into reference #15), 
wherein each of the input openings is flow-connected with the mixing chamber by way of at least one input channel (reference #20a, 20b and 20c; [0070]; [0074]), 
wherein at least one compensation channel is additionally formed in the inlet, which connects the input opening with each other and has a mirror plane extending through the middle points of the input openings (figures 1a, 1b and 3a-6, area between reference #30 and 50, delimited by reference #32; see figures 4a, 5a, 5b and 5c with vertical plane through center being a mirror plane; [0059]), and/or
that at least one reservoir chamber is provided in the mixing element (see figures 1a, 1b, 2, 3a and 3b, openings between walls of reference #14; [0061]).
It is noted that between the last two limitations of claim 19 an “or” is used, meaning they are alternative limitations and only one is required.  However, to further compact prosecution, both limitations are examined and the reference is shown as reading on both limitations.
Regarding claim 20, due to the alternative language “and/or” claim 19 recites alternative limitations such that only one of the possible limitations is needed to be anticipated to properly reject the claim.  Consequently, subsequent limitations further limiting the non-selected alternative limitations are not required to be anticipated (such as those limitations recited in claim 20 which further limit the alternative limitation directed to the at least one compensation channel).  However, to further advance compact prosecution, Hiemer et al. discloses wherein two compensation channels, which respectively connect the input openings with one another are formed in the inlet (see figure 5a, two reference #30 are shown which indicate the two compensation channels in that white area surrounding each inlet 28a and 28b delimited by walls of reference #32).
Regarding claim 21, Hiemer et al. discloses wherein the input channels are designed such that the components to be mixed are separately guided into the mixing chamber (figure 2, reference #20a, 20b and 20c).
Regarding claim 22, Hiemer et al. discloses wherein two input openings are positioned diametrically opposed to one another in the inlet (figures 1a, reference #24a and 24b; figure 4a-6, reference #28a and 28b), wherein the input channels extend along a diagonal connecting the input openings and are separated from one another by a partition wall extending transversely to the diagonal (figure 2, reference #20c diagonal to reference #20a and 20b, with reference #36 being transverse partition wall; [0070]).
Regarding claim 23, Hiemer et al. discloses wherein the input channels are designed such that the components to be mixed with one another are guided into the mixing chamber, at least partially, in an enveloping manner (figure 6, see arrows, reference #A1, B1 and B2; [0070]-[0074]).  The limitations recited in claim 23 are directed to a manner of operating disclosed input channels and the movement of the components, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 24, Hiemer et al. discloses wherein the input channels are connected with one another in a flow-connected manner, so that the components to be mixed are jointly guided into the mixing chamber (figure 2, reference #20a, 20b and 20c; figure 6, see arrows, reference #A1, B1 and B2; [0070]-[0074]).  The limitations recited in claim 24 are directed to a manner of operating disclosed input channels and the movement of the components, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 25, Hiemer et al. discloses wherein the at least one compensation channel extends in an essentially circular arc between the input openings (figures 5a, 5b, and 5c, area of reference #30 delimited by walls of reference #32).
Regarding claim 26, Hiemer et al. discloses wherein the at least one compensation channel extends radially outside the input channels (see figure 3a, area above reference #30 delimited by reference #32 is radially outside input channels that lead to reference #50).
Regarding claim 27, Hiemer et al. discloses wherein the at least one compensation channel and the input channels are formed as depressions or grooves in the inlet (figures 1b, 3a and 3b, area above reference #30 delimited by reference #32 is depression/groove in inlet; input channels that lead to reference #50 are depressions/grooves in inlet), which are, at least certain areas, closed by the mixer housing (figures 1a and 2, reference #12 surround and close all depression/grooves/openings/channels).
Regarding claim 28, Hiemer et al. discloses wherein the inlet and the mixer housing are designed and adapted to one another such that the components to be mixed are deflected from the input openings from a direction of flow extending in parallel with the longitudinal axis of the mixer housing by 90° in a direction of flow transversely to the longitudinal axis of the mixer housing (figure 1, reference #11, 12, 24a, 24b and 50; figure 6, see arrows; [0070]-[0074]).  The limitations recited in claim 28 are directed to a manner of operating disclosed mixer and the movement of the components, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 29, Hiemer et al. discloses wherein a flow wall, which is formed in a concave or convex manner, is provided along the circumference of at least one input opening (figures 3b, 4a, 4b, 4c, 5a, 5b and 5c, reference #34c; [0066]).
Regarding claim 30, Hiemer et al. discloses wherein the at least one flow wall is closed in a sealing manner with a disk-shaped or funnel shaped collar of the mixer housing or the mixing element (figure 3b, reference #40b closes/seals reference #34c).
Regarding claim 31, Hiemer et al. discloses wherein the inlet has a reservoir space which runs radially outwards of the compensation channel and/or the input channels (figures 3a and 3b, space between reference #24a and 28a and space between reference #24b and 28b makes up reservoir space that is radially outwards of input channels/openings that enter reference #50).
Regarding claim 32, Hiemer et al. discloses wherein a baffle plate and/or a flow directing element is assigned to at least one of the input openings, which plate at least partially covers and/or laterally restricts the respective input opening (figures 3a, 4a, 4b, 4c and 6, reference #40a).
Regarding claim 33, Hiemer et al. discloses wherein the mixing element has at least one flow chamber adjacent to the reservoir chamber, which is connected to the mixing chamber by way of a through-opening in a flow-connected manner (see figure 3a, wall of reference #52b delimits flow chamber which is connected to mixing chamber by through opening to center by transversal opening).
Regarding claim 34, Hiemer et al. discloses wherein the cross-section of the at least one flow chamber positioned perpendicularly to the direction of discharge of the material amounts to 80% to 120% of the cross-section of the through-opening positioned perpendicularly to the direction of discharge of the material (see figure 3a and cross section of openings delimited by reference #52b and other walls of reference #14).
Regarding claim 35, Hiemer et al. discloses wherein the at least one flow chamber is restricted in the direction of discharge of the material by a transverse wall and that the transverse wall has a transverse wall opening (see figure 1b, reference #46a and 46bsee figures 3a and 3b, walls of reference #14, including reference #50; [0061]).
Regarding claim 36, Hiemer et al. discloses wherein the cross-section of the mixing element positioned perpendicularly to the direction of discharge of the material in the section of the reservoir chamber and/or flow chamber amounts to 105% to 150% of the cross-section of the mixing element positioned perpendicularly to the direction of discharge of the material in the following section (see figure 1b, cross section of reference #14 at very end/tip where numeral 18 is pointing is smaller than cross section at section immediately below).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774